OPINION — AG — YOU ASK IN EFFECT UPON THE MEANING AND VALIDITY OF HOUSE JOINT RESOLUTION NO. 534 WHICH STATES: " STATE OWNED LANDS OPERATED FOR THE BENEFIT OF SCHOOL CHILDREN OF THE STATE OKLAHOMA BY THE COMMISSIONERS OF THE LAND OFFICE ARE NECESSARILY AFFECTED BY SUCH CONDITIONS, AND IT IS DESIRABLE THAT SAID COMMISSIONERS HAVE ADEQUATE AUTHORITY TO NEGOTIATE OR RENEGOTIATE RENTAL CONTRACTS IN SUCH MANNER TO SERVE THE INTEREST OF THE STATE " CITE: 64 O.S.H. 86, 64 O.S.H. 86.1, ARTICLE V, SECTION 53 (FRED HANSEN)